             Case 2:20-cv-01230-TSZ Document 10 Filed 08/19/20 Page 1 of 1



 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          ANDRE SIMS,
 8                                 Plaintiff,
                                                            C20-1230 TSZ
 9              v.
                                                            MINUTE ORDER
10        MIDLAND FUNDING LLC, et al.,
11                                 Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     Defendants’ Unopposed Joint Motion for Extension of Time to Respond to
14
     the Complaint, docket no. 9, is GRANTED. The deadline for Defendants to file a
     responsive pleading or motion is EXTENDED to September 14, 2020.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 19th day of August, 2020.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Karen Dews
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
